Citation Nr: 1120364	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-49 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability evaluation higher than 30 percent for service-connected headache syndrome.

2.  Entitlement to an initial disability evaluation higher than 10 percent for service-connected bilateral plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the "Virtual VA" paperless claims processing system is utilized.  Instead of paper records, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The RO initially assigned noncompensable evaluations effective August 1, 2009, for the Veteran's claimed disabilities, in the August 2009 rating decision.  However, during the course of the Veteran's appeal, the disability ratings for headache syndrome and bilateral plantar fasciitis were increased to 30 percent and 10 percent, respectively, effective August 1, 2009.  See July 2010 rating decision.  




In April 2011, the Veteran presented hearing testimony before the undersigned Veterans Law Judge by videoconference.  the transcript of the hearing has been associated with the electronic record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At his April 2011 Board hearing, the Veteran testified that he frequently visits the emergency room due to prostrating attacks associated with his headache syndrome.  See hearing transcript, page 7.  He also reported that he was prescribed medication and treated by medical providers at the VA Medical Center (VAMC) in Temple, Texas, for his headache syndrome and his plantar fasciitis.  See, e.g., hearing transcript, pages 9 and 11.  

The Board notes that the Veteran has undergone medical examinations in August 2009 and June 2010 in connection with his claims, and the examination reports are of record.  His service treatment records (STRs) are also of record.  However, there are no post-service treatment records pertaining to the Veteran's treatment for his claimed disabilities included in the current record.  

In a claim for disability compensation, VA will make efforts to obtain VA medical records or records of examination.  38 C.F.R. § 3.159(c)(3).  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include medical and other records from VA medical facilities.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2). 




Further, the Court has held that an appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved, and contemplates staged ratings when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In order to have a complete record on which to evaluate the severity of the Veteran's claimed disabilities as well as to assess the potential applicability of staged ratings during the time relevant to the current claims/appeal, the Board finds that a remand to obtain medical records from the Temple VAMC for any treatment the Veteran has received for his headache syndrome and plantar fasciitis is necessary.  If he has received treatment for his claimed disabilities from a private medical facility, particularly as it relates to any emergency room visits for his headache syndrome, the Board notes that those records should also be obtained, after receipt of any necessary authorization and consent from the Veteran, and then associated with the electronic record.  

Moreover, the Board observes that the RO has not addressed whether the Veteran is entitled to referral for consideration of an extraschedular evaluation for his claims for an increased rating.  The Court has held that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  The Board finds that the issue has been raised.  See, e.g., November 2009 VA Form 9; see also hearing transcript, page 5.  Thus, the RO should also discuss whether the Veteran's claimed disabilities warrant referral for extraschedular consideration in its readjudication of the Veteran's increased-rating claims.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary (particularly as it relates to his visits to the emergency room for his service-connected headache syndrome), request any and all medical records pertaining to any treatment he has received for his service-connected headache syndrome and bilateral plantar fasciitis from August 2009 to the present, to include any treatment records from the VAMC in Temple, Texas.  Any and all negative responses should be properly documented in the electronic claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the claims, with consideration of staged ratings under Fenderson, supra, and whether extraschedular referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service in accordance with 38 C.F.R. §§ 3.321(b)(1) is warranted.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board for further consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board intimates no opinion as to ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

